DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 8/26/2021.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected. 
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Mazza and Porter to determine a path between topics or of finding a path from an origin topic to a target topic.
In response to Applicant’s argument, the Examiner disagrees and submits that Mazza in combination with Porter teaches to determine a path between topics or of finding a path from an origin topic to a target topic.  The claim language recites “determining a path using hardware processor, from the origin topic to the target topic, comprising a set of bridging topics where each bridging topic in the path is within a threshold distance in a semantic space from a previous topic and a subsequent topic”. Accordingly, Mazza in paragraph 101 teaches of words/topics/nodes that are extracted and semantic distance is calculated and if the semantic distance is below a threshold then an edge is added between the pair of nodes. Adding an edge is determining/setting a path between topics based on a semantic space and a threshold distance. Paragraph 117 teaches extraction of next substring using the distances to the neighbors to determine relevant next substrings. Also see paragraph 119 for assigning words to a topic cluster when meeting a threshold value. Applicant states in arguments that the navigation of topics in Mazza appear to be guided by a user rather than a system. Examiner would like to draw attention to the current claim language which recites “determining a path using a hardware processor”, according to BRI this does specifically limit the navigation of topic to be driven by the system. The claim recitation is understood to have a processor being used in the computerized functioning of the claim and is not being understood as intelligently navigating the conversation. Also the claim does not specify who is guiding the navigation of topics.   

Applicant argues that there is no teaching in Mazza and Porter of wherein determining the path from the origin topic to the target topic comprises recursively determining topic words close to sector points that divide a distance between the origin topic and the target topic.
In response to Applicant’s argument, the Examiner disagrees and submits that Mazza in combination with Porter teaches wherein determining the path from the origin topic to the target topic comprises recursively determining topic words close to sector points that divide a distance between the origin topic and the target topic. Mazza in figure 4B and paragraph 95 teaches the recursive processing of sentences to determine scored n-gams/topics connected for the sentences. Also figure 4F and paragraphs 115 – 116 teach the recursive computation to find related substrings/topic with minimum distance.

Applicant argues that involvement of a machine, particularly a hardware processor and user interface overcomes the 101 rejection.
In response to Applicant’s argument, the Examiner is not persuaded that the claims are not an abstract idea. The claim recites the use of a generic computer system for example a hardware processor and a user interface automate a process on a machine. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Examiner submits that the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP § 2106.05(a)(I)(iii). The additional elements merely implement an abstract idea using known computer hardware processor and user interface as tools to perform the abstract idea. See MPEP § 2106.05(f). The limitations merely use the abstract idea by linking it to a particular technological environment. See MPEP § 2106.05(e).

Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 101
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection is being rewritten to conform with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 and similar independent claims (10 and 15) recite 
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element identifying an origin and target topic, determining a path within a threshold distance, conducting a conversation with user and recording information amounts to no more than mere instructions to apply using a generic computer component. Mere instructions to apply an exception using a generic computer or hardware processor or interface component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The claim is not patent eligible. 

In regards with claim 2, 11, 16 recite determining the path from origin to target topic. 
The limitation of determining the path from origin to target topic as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations 

In regards with claim 3, 12 recite determining the path from origin to target topic with no common neighbors. 
The limitation of determining the path from origin to target topic with no common neighbors as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 4, 13, 18 recite determining the path from origin to target topic and determining new topics. 
The limitation of determining the path from origin to target topic and determining new topics as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 5, 14, 17 recite determining the path from origin to target topic and determining topic words have common neighbors. 
The limitation of determining the path from origin to target topic and d determining topic words have common neighbors as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any 

In regards with claim 6 recite determining the path from origin to target topic and identifying the path. 
The limitation of determining the path from origin to target topic and identifying the path as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 7, 20 recite determining the path from origin to target topic has a common neighbor. 
The limitation of determining the path from origin to target topic has a common neighbor as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 8, 19 recite determining the path from origin to target topic and identifying path from common neighbor. 
The limitation of determining the path from origin to target topic and identifying path from common neighbor as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any 

In regards with claim 9 recite determining user state and performing action. 
The limitation of determining user state as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. The limitation of performing action as drafted, is a recitation of an insignificant extra-solution. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Recording content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al. (‘Mazza’ herein after) (US 2019/0182382 A1) further in view of Michael Porter (‘Porter’ herein after) (US 2019/0057143 A1).

With respect to claim 1, 10, 15,
Mazza discloses a method of gathering information from a user, comprising: identifying an origin topic and a target topic (paragraph 45 teaches classifications of chatbots based on the interaction with user, on receiving a message from a user, identifying the topic of the message and selecting a next node in the graph of the topic accordingly, paragraph 159 teaches the topic-specific chatbot working in accordance with a dialogue tree with a root node being the origin topic); determining a path using a 
Mazza teaches a path from a topic to another related topic in response to the user interaction using value pf the semantic space between topics however does not describe the language model generator used to determine the values.
Porter however teaches various language models used such as word-to-vector and/or the WMD technique to determine relational rules between content terms from the digital content body as well as between the chat terms identified within the chat history. The language model generator maps the relational rules between chat terms, between the content terms, as well as between chat terms and content terms helping determine the distance in semantic space, paragraph 55 – 57.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazza to include the teachings of Porter because both of the references are in the same field of study, interactive chat response generation. Furthermore, 
Mazza as modified discloses the method of claim 1, wherein determining the path from the origin topic to the target topic comprises recursively determining topic words close to sector points  that divide a distance between the origin topic and the target topic (Figures 4A, 6, paragraphs 86 teaches determining of topic word and 89 – 91 teaches labeling and clustering in accordance with keywords and intent extractions, figure 4B and paragraph 95 teaches the recursive processing of sentences to determine scored n-gams/topics connected for the sentences, figure 4F and paragraphs 115 – 116 teach the recursive computation to find related substrings/topic with minimum distance, Mazza).With respect to claim 3, 12,
Mazza as modified discloses the method of claim 2, wherein determining the path from the origin topic to the target topic further comprises determining that the topic words share no common neighbors with the origin topic or the target topic (paragraph 55 – 57 teach identifies content portions as they relate to the topic or subject matter, if they are related or a new content topic, Porter).With respect to claim 4, 13, 18,

Mazza as modified discloses the method of claim 2, wherein determining the path from the origin topic to the target further comprises determining that the topic words both share common neighbors with the origin topic or the target topic (Figures 4A, 6, paragraphs 86 teaches determining of topic word and 89 – 91 teaches labeling and clustering in accordance with keywords and intent extractions, Mazza).With respect to claim 6,
Mazza as modified discloses the method of claim 5, wherein determining the path from the origin topic to the target topic further comprises identifying topics for the path from the common neighbors shared with the origin topic and the target topic (Figures 4A, 6, paragraphs 86 teaches determining of topic word and 89 – 91 teaches labeling and clustering in accordance with keywords and intent extractions, Mazza).With respect to claim 7, 20,
Mazza as modified discloses the method of claim 1, wherein determining the path from the origin topic to the target topic comprises determining that the origin topic and the target topic share at least one common neighbor (Figures 3A teaches extracting a dialogue graph for the topic, 4D depicts the connections and edges between the various nodes and their relationship, paragraphs 86 teaches 
Mazza as modified discloses the method of claim 7, wherein determining the path from the origin topic to the target topic comprises identifying a topic for the path from the at least one common neighbor Figures 3A teaches extracting a dialogue graph for the topic, 4D depicts the connections and edges between the various nodes and their relationship, paragraphs 86 teaches determining of topic word and paragraphs 112 – 114, 116 teach the joining of topics based on calculations for pairings with thresholds as having a common neighbor, Mazza).With respect to claim 9,
Mazza as modified discloses the method of claim 1, further comprising determining a state of the user based on the at least one predetermined piece of information and performing a corrective action based on the determined state of the user (paragraph 80 – 82, 134 – 136, Porter).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170069316 A1 teaches a determiner in a dialogue apparatus determines whether a reply can be made in response to an utterance made by the dialogue partner. If the determiner determines that a reply cannot be made, a creator creates a reply sentence for connecting to a next topic.
US 20190180743 A1 teaches a dialog system including an acquirer and weighing the intent of inquiry and response in accordance.

US 20180012231 A1 teaches automatically suggesting resources for responding to a request using semantic processing.
US 20170364520 A1 enables a user to use a plurality of search queries when searching for items or information to get desired results.
US 9594824 B2 teaches receiving a query identifying a source entity of a first entity-type and generating a plurality of candidate entities from an analysis of an entity-relationship graph and computing feature values for each candidate entity of the plurality of candidate entities by passing the source entity and the plurality of candidate entities to a type-specific entity recommender.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 11/19/2021






	/MARK D FEATHERSTONE/               Supervisory Patent Examiner, Art Unit 2166